 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          CARMEN JOHN PERRI,                           CASE NO. C19-0132JLR

11                               Plaintiff,              ORDER TO CAUSE WHY
                   v.                                    PLAINTIFF SHOULD NOT BE
12                                                       SANCTIONED FOR FAILURE
                                                         TO TIMELY COMPLY WITH
            MAYFLOWER PARK HOTEL,
13                                                       THE COURT’S ORDER
            INC,
14
                                 Defendant.
15
            On April 16, 2019, the court issued an order to show cause, which required a
16
     response by April 23, 2019. (OSC (Dkt. # 6).) Plaintiff Carmen John Perri failed to
17
     timely respond to the court’s order. (See generally Dkt.) A court may impose sanctions
18
     based on a party’s failure to prosecute an action, obey a court order, or comply with the
19
     court’s local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
20
     (imposing sanctions for failure to comply with an order); Malone v. U.S. Postal Serv.,
21
     833 F.2d 128, 130 (9th Cir. 1987) (imposing sanctions for failure to comply with a court
22


     ORDER - 1
 1   order). Accordingly, the court ORDERS Plaintiff to show cause within seven days of the

 2   date of this order why the court should not impose sanctions—including the dismissal of

 3   this action—for his failure to timely comply with the court’s April 16, 2019, order. See,

 4   e.g., Fed. R. Civ. P. 41(b) (discussing the possibility of dismissal with prejudice for

 5   failure to comply with a court order).

 6          To avoid sanctions, Plaintiff must (1) explain in detail why he failed to comply

 7   with the court’s April 16, 2019, order, and (2) demonstrate “just cause” for his

 8   noncompliance. See Local Rules W.D. Wash. LCR 11(c) (“An attorney or party who

 9   without just cause fails to comply with any . . . order of the court . . . may be subject to

10   such . . . sanctions as the court may deem appropriate.”). The court warns that, if

11   Plaintiff fails to timely respond to this order to show cause, the court may dismiss this

12   action with prejudice. See Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002)

13   (discussing factors the court must consider in determining whether to dismiss a case for

14   failure to prosecute or comply with a court order).

15          Dated this 24th day of April, 2019.

16

17                                                      A
                                                        JAMES L. ROBART
18
                                                        United States District Judge
19

20

21

22


     ORDER - 2
